Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 Mar 2019, 17 June 2019, 03 Oct 2019, 22 April 2020, 23 Nov 2020 have been considered. However, Examiner notes that in the IDS of 27 March 2019, the prior art listed US 20080281132 Krafft et al. and JP 2008-540617 do not appear relevant since the title of the prior art is “Process for the manufacture of dichloropropanol by chlorination of glycerol” and has a CPC of C07C29/62, which is not related to plasma processing or semiconductor manufacturing. Please check to see if this is a correct listing of this prior art.
Drawings
The replacement drawings were received on 21 May 2019.  These drawings are accepted.
Specification
The amendments to the Specification were received on 21 May 2019.  The amendments to the Specification are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2013/0206067 A1 hereinafter Kato ‘067) in view of Brcka (US 2001/0022158 A1), Miyake et al. (US 2006/0049138 A1 hereinafter “Miyake”).
Regarding claim 1, Kato ‘067 teaches A substrate processing apparatus (film deposition apparatus, Fig. 1-19, paragraph [0054]), comprising:
a substrate mounting table (comprising turntable 2, Fig. 1 -3) configured to rotate in a state in which a plurality of substrates (comprising wafer W, Fig. 3) is circumferentially arranged on the substrate mounting table (paragraph [0058]-[0059]; 
a process chamber (comprising an interior space formed by chamber body 12 including processing area P2, Fig. 4, paragraph [0056], [0066]) including the substrate mounting table (comprising 2, Fig. 1 and 2, paragraph [0058]); 
a gas flow path (comprising process gas nozzle 32, Fig. 1, 2, 4; paragraph [0061]) configured to supply a gas into the process chamber (comprising the interior space formed by chamber body 12, Fig. 1); and 
a plasma generating unit (comprising plasma generating unit 81, Fig. 2-4, paragraph [0062] ) configured to convert the gas, which is supplied into the process chamber (comprising interior space of chamber body 12 including P2, Fig. 1) from the gas flow path (comprising 32, Fig. 1, 2, 4), into a plasma state (paragraph [0077)], 
wherein the plasma generating unit includes: 
a plasma generating chamber (comprising 200, Fig. 4-8, paragraph [0072]) configured to serve as a flow path of the gas, which is supplied into the process chamber (comprising interior space formed by chamber body 12 including P2, Fig. 4) from the gas flow path (comprising 32, Fig. 4);  
a plasma generating conductor (comprising antenna 83a, Fig. 1, 4, 5, paragraph [0078]) configured by a conductor (comprising antenna 83a, Fig. 1, 4, 5) disposed to surround the plasma generating chamber (comprising 200, Fig. 4); 
an input conductor (comprising connection electrode 86a, Fig. 4 and 5; comprising 86, Fig. 8) arranged along a mainstream direction (i.e. vertical direction) of the gas, and configured to provide power to the plasma generating conductor (paragraph [0078]); and
an output conductor (comprising unlabeled wiring running parallel to 86a in Fig 4 and 5) arranged along the mainstream direction (i.e. vertical direction) of the gas, 
wherein the input conductor (comprising connection electrode 86a, Fig. 4 and 5) and the output conductor (comprising unlabeled wiring running parallel to 86a in Fig 4 and 5) are disposed upwardly (Fig. 4).
wherein the process chamber (comprising 12, Fig. 4) and the gas flow path (comprising 32, Fig. 4) are configured to supply the gas, which has been converted into the plasma state in the plasma generating unit (comprising 81, Fig. 4), sequentially (i.e. alternately repeating) and individually to the substrates on the substrate mounting table (2, Fig. 3 and 4) being rotated (paragraph [0154]).
Kato ‘067 does not explicitly teach that the output conductor is configured to extract the power provided to the plasma generating conductor, wherein the plasma generating conductor includes: a plurality of main conductor parts extending along the mainstream direction of the gas within the plasma generating chamber; and a plurality of connection conductor parts configured to electrically connect the plurality of main conductor parts with each other, wherein the input conductor and the output conductor are connected to different main conductor parts, respectively, among the plurality of main conductor parts, and disposed upwardly from the connected main conductor parts along an extending direction of the connected main conductor parts, and wherein the plasma generating conductor in the plasma generating unit is configured such that the plurality of main conductor parts are arranged from a rotation center to an outer periphery of the substrate mounting table, and the plurality of main conductor parts arranged 
However, Brcka teaches a substrate processing apparatus (comprising system 270, abstract, Fig. 8C, paragraph [0123]) comprising a plasma generating unit including a conductor (comprising secondary inductive element 285, Fig. 8C, paragraph [0124]) having a plurality of main conductor parts (comprising vertically extending segments of 285, see annotated Fig. 8C below) extending along the a vertical direction of the plasma generating chamber (comprising chamber 272, Fig. 8C, paragraph [0123]); and a plurality of connection conductor parts (comprising a portion of 285 having a horizontal segment, see annotated Fig. 8C below) configured to electrically connect the plurality of main conductor parts (comprising vertically extending segments of 285 see annotated Fig. 8C below) with each other such that the conductor has a shape of repeated side-by side segments 288 which are oriented vertically (paragraph [0124]). Brcka teaches that such a configuration of a plasma generating conductor is a suitable alternative to a coil/conductor  (comprising 230, Fig. 8A, paragraph [0117], [0120]; comprising 257, Fig. 8B, paragraph [0121]) wound around a chamber as shown in Fig. 8A and 8B (paragraph [0124]). Further, Brcka teaches that the geometry of the conductor (i.e. inductive antenna or coil) significantly determines the spatial distribution of plasma and particularly the spatial distribution and uniformity of plasma ion density within the process chamber (paragraph [0009]).

    PNG
    media_image1.png
    735
    980
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure (i.e. change the shape or rearrange) the conductor (Kato ‘067: 83a, Fig. 4) to having a winding shape with repeating U-shaped segments (as shown in Fig. 8C of Brcka) such that the conductor comprises a plurality of main conductor parts extending along the mainstream direction of the gas (i.e. a vertical direction) within the plasma generating chamber; and a plurality of connection conductor parts configured to electrically connect the plurality of main conductor parts with each other in view of teachings of Brcka in the apparatus of Kato ‘067 as a known suitable alternative configuration of a plasma generating conductor which would enable sufficient plasma generation for substrate processing.
Regarding limitation “wherein the input conductor and the output conductor are connected to different main conductor parts, respectively, among the plurality of main 
Regarding limitation “wherein the plasma generating conductor in the plasma generating unit is configured such that the plurality of main conductor parts are arranged from a rotation center to an outer periphery of the substrate mounting table, and the plurality of main conductor parts arranged from the rotation center to the outer periphery of the substrate mounting table have lengths in the mainstream direction of the gas within the plasma generating chamber,” Kato ‘067 further teaches a rotation center of a substrate mounting table (center area C, Fig. 2, paragraph [0054], [0056],[0060]) and that the plasma generating conductor (comprising 83a, Fig. 2 and 5) is arranged such that there is a portion of the conductor that is closer to the rotation center and a portion of the conductor (83a, Fig. 5) which is closer to the periphery of the substrate mounting table (Kato ‘067: 2, Fig. 4). 
Further, Brcka is discussed in detail above and teaches main conductor parts (see annotated Fig. 8C of Brcka above) having lengths in a vertical direction.
When modifying the shape of the plasma generating conductor (83a, Fig. 5) of Kato ‘067 in view of teachings of Brcka (i.e. winding the conductor to have a waving/sinusoidal shape around the plasma chamber (Kato: 200, Fig. 5) like that shown in Fig. 8C of Brcka) the plasma generating conductor would be wound/arranged in a direction from the rotation center to the periphery of the substrate mounting table to wrap around the entire perimeter of the plasma chamber (Kato ‘067: 200, Fig. 4) and wherein the lengths of the main conductor parts would extending in a mainstream direction of the gas within the plasma generating chamber (i.e. vertical direction). Thus, when modifying Kato ‘067 in view of teachings of Brcka, claim limitation “wherein the plasma generating conductor in the plasma generating unit is configured such that the plurality of main conductor parts are arranged from a rotation center to an outer periphery of the substrate mounting table, and the plurality of main conductor parts arranged from the rotation center to the outer periphery of the substrate mounting table have lengths in the mainstream direction of the gas within the plasma generating chamber” would be met.
Kato ‘067 in view of Brcka as applied above do not explicitly teach that the lengths of the main conductor parts are different from each other according to arranged positions of the plurality of main conductor parts.
However, Brcka further teaches that the geometry of the plasma generating conductor/coil conductor is a significant factor in determining plasma density and uniformity (paragraph [0008]). Brcka additionally teaches that the geometry of the conductor (i.e. inductive antenna or coil) significantly determines the spatial distribution of plasma and particularly the spatial distribution and uniformity of plasma ion density within the process chamber (paragraph [009]).
Additionally, Miyake teaches main conductor parts (see annotated Fig. 14 of Miyake below) having different lengths than another main conductor part arranged in different portions 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the lengths of the main conductor parts (i.e. optimize the geometry of the plasma generating conductors) such that the lengths of the main conductor parts are different from each other according to arranged positions of the plurality of main conductor parts in view of teachings of Miyake and Brcka in the apparatus of Kato ‘067 in view of Brcka in order to affect the plasma density of the plasma generated by the plasma generating conductors (Miyake: paragraph [0033]-[0035], [0096]-[0097]) and to optimize the spatial distribution of the pl99asma (Brcka: paragraph [0009]) for uniform processing. 
Regarding limitation the output conductor is “configured to extract the power provided to the plasma generating conductor,” this is an intended us limitation and since Kato ‘067 teaches a structure of an output conductor substantially similar to output conductor 432 shown in instant application Fig. 13, the apparatus of Kato ‘067 in view of Brcka is considered capable of meeting the intended us limitaitons.
Regarding claim 2 and 7, Kato ‘067 in view of Brcka and Miyake teaches all of the limitations of claim 1 and Brcka further teaches wherein the plasma generating conductor is configured, by comprising the connection conductor parts  (i.e. horizontal portions of the conductor 285, see annotated Fig. 8C of Brcka above) that are disposed in positions connecting at least lower ends of the plurality of main conductor parts (i.e. vertically extending portions of conductor 285, Fig. 8C, see annotated Fig. 8C above) to each other, such that the plasma 
Additionally, with regards to claim 2, Brcka teaches a plurality of U-shaped portions (Brcka: Fig. 8C, paragraph [0124]) that include pairs of main conductor parts (i.e. vertically extending portions of conductor 285, Fig. 8C) connected by the connection conductor parts (i.e. horizontally extending portions of conductor 285, see annotated Fig. 8C of Brcka below).

    PNG
    media_image2.png
    789
    1102
    media_image2.png
    Greyscale

Regarding claim 3, Kato ‘067 in view of Brcka and Miyake teaches all of the limitations of claims 1 and 2 as applied above and Brcka further teaches (see annotated Fig. 8C above) wherein the plasma generating conductor (comprising 285, Fig. 8C) is configured, by comprising the connection conductor parts that are disposed in the positions connecting the lower ends of the plurality of main conductor parts to each other and the connection conductor 
Regarding claim 4, Kato ‘067 in view of Brcka and Miyake teaches all of the limitations of claims 1, 2, 3 as applied above including a plurality of main conductor parts (see annotated Fig. 8C of Brcka above).
Kato ‘067 further teaches that the input conductor (Kato ‘067: comprising 86a, Fig. 4; 86, Fig. 8) and the output conductor (Kato ‘067: comprising unlabeled vertical wiring parallel to 86a shown in  Fig. 4 and 86 in Fig. 8) are disposed at opposite ends of the wound conductor (Kato 067’: 83a, Fig. 4 and 8). 
When the conductor 83a Fig. 4 of Kato ‘067 is modified in view of Brcka as applied above to have the shape of conductor 285, Fig. 8C of Brcka to have a plurality of main conductor parts as applied in claim 1 the input conductor (Kato ‘067: comprising 86a, Fig. 4; 86, Fig. 8) would be connected to a main conductor part at a first end of the conductor and the output conductor (Kato ‘067: comprising unlabeled vertical wiring parallel to 86a shown in  Fig. 4 and 86 in Fig. 8) would be connected to a main conductor part at the other end of the conductor (83a, Fig. 4 and 8). Thus, claim limitation “wherein the input conductor is connected to one of the plurality of main conductor parts that is positioned in a conductor end of the plasma generating conductor, and wherein the output conductor is connected to another one of the plurality of main conductor parts that is positioned in another conductor end of the plasma generating conductor” would be met.
Regarding claim 8, Kato ‘067 in view of Brcka and Miyake teaches all of the limitations of claims 1 and 7 as applied above including a plurality of main conductor parts (see annotated 
Kato ‘067 further teaches that the input conductor (Kato ‘067: comprising 86a, Fig. 4; 86, Fig. 8) and the output conductor (Kato ‘067: comprising unlabeled vertical wiring parallel to 86a shown in  Fig. 4 and 86 in Fig. 8) are disposed at opposite ends of the wound conductor (Kato 067’: 83a, Fig. 4 and 8). When the conductor 83a Fig. 4 of Kato ‘067 is modified in view of Brcka as applied above to have the shape of conductor 285, Fig. 8C of Brcka to have a plurality of main conductor parts as applied in claim 1 the input conductor (Kato ‘067: comprising 86a, Fig. 4; 86, Fig. 8) would be connected to a main conductor part at a first end of the conductor and the output conductor (Kato ‘067: comprising unlabeled vertical wiring parallel to 86a shown in  Fig. 4 and 86 in Fig. 8) would be connected to a main conductor part at the other end of the conductor (83a, Fig. 4 and 8). Thus, claim limitation “wherein the input conductor… is connected to one of the plurality of main conductor parts that is positioned in a conductor end of the plasma generating conductor, and wherein the output conductor… is connected to another one of the plurality of main conductor parts that is positioned in another conductor end of the plasma generating conductor” would be met.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2013/0206067 A1 hereinafter Kato ‘067) in view of Brcka (US 2001/0022158 A1), Miyake et al. (US 2006/0049138 A1 hereinafter “Miyake”) as applied to claims 1, 2, 3, 4, 7, 8 above and further in view of Imahashi (US 5,554,223) and Ebe (US 2014/0150975 A1 hereinafter “Ebe”).
Regarding claim 5, Kato ‘067 in view of Brcka and Miyake as applied above teaches all of the limitations of claims 1 and 2 including a plasma generating conductor comprising 
However, Imahashi teaches a substrate processing apparatus (plasma processing apparatus, abstract, Fig. 1-4) comprising plasma generating conductor (comprising 13A, Fig. 3) having a pair of main conductor parts connected only at one end with a connection conductor part (see annotated Fig. 3 of Imahashi below) such that the plasma generating conductor comprises a plurality of substantially upside-down U-shaped portions that include pairs of main conductor parts connected by the connection conductor parts (see annotated Fig. 3 of Imahashi below). Imahashi further teaches that such a configuration can enable uniform plasma processing (col 5 line 24-28).

    PNG
    media_image3.png
    768
    964
    media_image3.png
    Greyscale

Additionally, Ebe teaches a plasma generating conductor (comprising antenna units 20, Fig. 1A) comprising a plurality of U-shaped conductors (comprising radio-frequency antenna 23, Fig.1B) having connection conductor parts (i.e. horizontal portion of 23, Fig. 1B) that are disposed only in the positions connecting the lower ends of the plurality of main conductor parts (i.e. vertical portions of 23, Fig. 1B) to each other (paragraph [0020],[0036]).
Further, Miyake teaches having plural conductors/antennas in a non-loop shape can reduce inductance of the conductor/antenna and prevent abnormal discharge (paragraph [0008]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape/configuration of the plasma generating conductor to .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2013/0206067 A1 hereinafter Kato ‘067) in view of Brcka (US 2001/0022158 A1), Miyake et al. (US 2006/0049138 A1 hereinafter “Miyake”) as applied to claims 1, 2, 3, 4, 7, 8 above and further in view of Ebe et al. (US 2014/0150975 A1 hereinafter “Ebe”).
Regarding claim 6, Kato ‘067 in view of Brcka and Miyake teaches all of the limitations of claims 1 and 2 as applied above but does not explicitly teach a sealed space in which the plasma generating conductor is arranged; and a temperature adjuster configured to adjust a temperature of the plasma generating conductor by supplying an inert gas into the sealed space and using the inert gas flowing around the plasma generating conductor.
However, Ebe teaches a substrate processing apparatus (abstract, Fig. 1B) including a sealed space (comprising dielectric housing 21, Fig. 1B, paragraph [0036]) in which the plasma generating conductor (comprising radio-frequency antenna 23, Fig. 1B, paragraph [0036]) is arranged; and a temperature adjuster configured to adjust a temperature of the plasma generating conductor by supplying an inert gas into the sealed space and using the inert gas flowing around the plasma generating conductor (paragraph [0036], [0038], [0040], [0042], [0043]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sealed space in which the plasma generating conductor is arranged; and a temperature adjuster configured to adjust a temperature of the plasma generating conductor by supplying an inert gas into the sealed space and using the inert gas flowing around the plasma generating conductor in view of teachings of Ebe in the apparatus of Kato ‘067 in view of Brcka and Miyake to enable temperature control of the plasma generating conductor.
Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2013/0206067 A1 hereinafter Kato ‘067) in view of Brcka (US 2001/0022158 A1), Miyake et al. (US 2006/0049138 A1 hereinafter “Miyake”) as applied to claims 1, 2, 3, 4, 7, 8 above and further in view of Kato et al. (US 2013/0149467 A1 hereinafter “Kato ‘467”).
Regarding claim 9, Kato ‘067 in view of Brcka and Miyake teaches all of the limitations of claims 1 and 2 as applied above including main conductor parts (see annotated Brcka, Fig. 8C) but does not explicitly teach wherein lengths of the main conductor parts of the plasma generating unit, which are disposed at a side of the rotation center, are configured to be shorter than those of the main conductor parts of the plasma generating unit, which are disposed at a side of the outer periphery, such that plasma density at the side of the rotation center becomes lower than that at the side of the outer periphery.
However, Kato ‘467 teaches a substrate processing apparatus including a plasma generating unit (comprising 80, Fig. 3 and 8, paragraph [0056]) and a rotating substrate mounting table (comprising rotation table 2, Fig. 3, paragraph [0057]) wherein there is a problem when rotating the table that the circumferential speed is faster at the outer peripheral area of the table than at the center, therefore there may be less plasma at the outer peripheral area of the table compared to the center area of the table (paragraph [0057]).
Further, Brcka teaches that the geometry of the plasma generating conductor/coil conductor is a significant factor in determining plasma density and uniformity (paragraph [0008]). Brcka additionally teaches that the geometry of the conductor (i.e. inductive antenna or coil) significantly determines the spatial distribution of plasma and particularly the spatial distribution and uniformity of plasma ion density within the process chamber (paragraph [009]).
Additionally, Miyake teaches main conductor parts (see annotated Fig. 14 of Miyake below) having different lengths than another main conductor part arranged in different portions of the plasma chamber (11, Fig. 14) (see Fig. 11 and 14, paragraph [0096]). Miyake further teaches various other configurations of plasma generating conductors (comprising antenna 16, Fig. 3, 6, 10; comprising antenna 24a/23a, Fig. 8A; comprising antenna 23b, 24b, Fig. 8B) and teaches adjusting the shape and length/aspect ratio of the plasma generating conductors in order to affect the plasma density of the plasma generated by the plasma generating conductors located in different portions of the plasma chamber (11, Fig. 14) to enable uniform processing (paragraph [0033]-[0035], [0096]-[0097]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust/optimize the lengths of the main conductor parts in the region/side at the rotation center compared to the lengths of the main conductors parts in the region/side at the outer periphery in view of teachings of Kato ‘467, Brcka, and Miyake in the apparatus of Kato ‘067 in view of Brcka and Miyake since adjusting the length of the conductors affects the plasma density of the plasma generated by the plasma generating conductors (Miyake: paragraph [0033]-[0035], [0096]-[0097]) as well as the spatial distribution of the plasma (Brcka: paragraph [0009]) thus enable adjusting/compensating for the potential low plasma at the outer periphery region of the substrate mounting table due to the rotation of the table (Kato ‘467: paragraph [0057]).
Regarding claim 10, Kato ‘067 in view of Brcka, Miyake, and Kato ‘467 teaches all of the limitations of claim 9 as applied above but does not explicitly teach wherein the plasma generating chamber has a serpentine structure which controls a flow direction of the gas flowing within the plasma generating chamber.
However,  Kato ‘067 teaches a further embodiment wherein the plasma generating chamber (comprising 200, Fig. 28) has a serpentine structure (comprising partition plate 210, Fig. 28, paragraph [0149]) which controls a flow direction of the gas flowing within the plasma generating chamber (as understood from the arrow in Fig. 28 indicating a winding/serpentine like gas flow).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plasma generating chamber (Kato ‘067: 200, Fig. 4) with a serpentine structure which controls a flow direction of the gas flowing within the plasma generating chamber in view of teachings of Kato ‘067 (Fig. 28) in the apparatus of Kato ‘067 in view of Brcka, Miyake, and Kato ‘467 as a known suitable alternative configuration or modification of a plasma chamber which would enable a meandering gas flow through the plasma generating chamber for uniform plasma distribution.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2013/0206067 A1 hereinafter Kato ‘067) in view of Brcka (US 2001/0022158 A1), Miyake et al. (US 2006/0049138 A1 hereinafter “Miyake”) Kato et al. (US 2013/0149467 A1 hereinafter “Kato ‘467”) as applied to claims 9 and 10 above and further in view of Ebe et al. (US 2014/0150975 A1 hereinafter “Ebe”).
Regarding claim 11
However, Ebe teaches a substrate processing apparatus (abstract, Fig. 1B) including a sealed space (comprising dielectric housing 21, Fig. 1B, paragraph [0036]) in which the plasma generating conductor (comprising radio-frequency antenna 23, Fig. 1B, paragraph [0036]) is arranged; and a temperature adjuster configured to adjust a temperature of the plasma generating conductor by supplying an inert gas into the sealed space and using the inert gas flowing around the plasma generating conductor (paragraph [0036], [0038], [0040], [0042], [0043]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sealed space in which the plasma generating conductor is arranged; and a temperature adjuster configured to adjust a temperature of the plasma generating conductor by supplying an inert gas into the sealed space and using the inert gas flowing around the plasma generating conductor in view of teachings of Ebe in the apparatus of Kato ‘067 in view of Brcka, Miyake, and Kato ‘467 to enable temperature control of the plasma generating conductor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716